 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    ANTHONY FERRANTINO,                                 No. 2:18-cv-3063 DB PS
12                        Plaintiff,
13               v.                                       ORDER
14    SACRAMENTO COUNTY OFFICE OF
      EDUCATION,
15

16                        Defendant.
17

18           On June 24, 2020, this action was reassigned to the undersigned pursuant to the parties’

19   consent to Magistrate Judge jurisdiction under 28 U.S.C. § 636(c)(1). (ECF No. 41.) On April

20   10, 2020, defendant filed an answer. (ECF No. 35.) On April 22, 2021, plaintiff filed a request to

21   “proceed no further in this complaint,” because plaintiff “has entered hospice care[.]” (ECF No.

22   61 at 1.)

23           Pursuant to Rule 41 of the Federal Rules of Civil Procedure once a defendant has

24   answered the court may dismiss an action at the plaintiff’s request “on terms that the court

25   considers proper.” Fed. R. Civ. P. 41(a)(2). Here, the undersigned finds good cause to grant

26   plaintiff’s request. See generally Sams v. Beech Aircraft Corp., 625 F.2d 273, 277 (9th Cir.

27   1980) (“A Rule 41(a)(2) motion is addressed to the sound discretion of the district court, and its

28   order is not subject to reversal unless the district court abused its discretion.”).
                                                          1
 1           Accordingly, IT IS HEREBY ORDERED that:

 2           1. Plaintiff’s April 22, 2021 request to not proceed (ECF No. 61) is granted;

 3           2. This action is dismissed without prejudice; and

 4           3. The Clerk of the Court shall close this case.

 5   Dated: May 3, 2021

 6

 7

 8

 9

10

11

12

13   DLB:6
     DB/orders/orders.consent/ferrantino3063.vol.dism.ord
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                            2
